DETAILED ACTION
Claims 21 and 40 are amended. Claims 21-40 are pending.
Claim Objections
Claim 21 is objected to because of the following informalities:
As per claim 21, the limitation “moving, at a third time by the processor in response to receiving the desktop reveal input and splitting the first application” should be “moving, at a third time by the processor in response to receiving the desktop reveal input and after the splitting of the first application”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-25, 31-35 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley (US 2011/0209058) in view of Kilpatrick (US 2010/0085274) in view of Yook (US 2010/0248788).
As per claim 21, Hinckley discloses a method of displaying an application onto a desktop revealed to a mobile device (Fig. 1, #102; [0035]-[0036]), comprising:
displaying, at a first time by a processor of the mobile device (#102; where a processor is inherently present in the mobile device #102), a first application (i.e., display journal pages) to multiple display areas of the mobile device (#102; [0065]), 
receiving, at a second time by the processor, a desktop reveal input (i.e., pinch-to-pocket gesture) to display the desktop (#534) to the multiple display areas of the mobile device (#102; [0067]-[0068]);
splitting, by the processor in response to receiving the desktop reveal input (i.e., pinch-to-pocket gesture), the first application (i.e., display journal pages) into a first page (i.e., condensed journal page #510) associated with and displayed on the left viewing side (#504) and a second page (i.e., condensed journal page #512) associated with and displayed on the right viewing side (#506; [0066]-[0067]), wherein the first page (i.e., condensed journal page #510) and the second page (i.e., condensed journal page #512) together form the first application (i.e., display journal pages) displayed to the multiple display areas of the mobile device (#102; [0066]-[0067]);
moving, at a third time by the processor in response to receiving the desktop reveal input (i.e., pinch-to-pocket gesture) and splitting the first application (i.e., display journal pages), the first page (i.e., condensed journal page #510) off the left viewing side (#504) of the mobile device (#102) and the second page (i.e., condensed journal page #512) off the right viewing side (#506), of the mobile device (#102; [0066]-[0067]; [0070]);
displaying, at a fourth time by the processor in response to moving the first page (i.e., condensed journal page #510) off the left viewing side (#504) and the second page 
However, Hinckley does not teach moving the first page off the left viewing side to a left of the mobile device.
Kilpatrick teaches moving the first page (Fig. 36, #3516) off the left viewing side to a left of the mobile device ([0155]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the movement feature disclosed by Kilpatrick to the mobile device of Hinckley so that the first page is moved off the left viewing side.
However, the prior art of Hinckley and Kilpatrick do not explicitly teach moving the second page off the right viewing side to a right of the mobile device.
Kilpatrick teaches on figure 36 and paragraph 0155, “As illustrated in FIG. 36, in a particular embodiment, a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414. The application window 3516 may be displayed as traveling toward the gap 3414, and may also be displayed as having at least a portion displayed in the first display surface of the left-most panel to provide visual continuity to the user of the electronic device 3201 to appear as if the application window 3516 is at least partially across the gap 3414”.

However, the prior art of Hinckley in view of Kilpatrick do not explicitly teach receiving, by the processor, an application selection input provided in a selection area of the desktop displayed to the second viewing side, wherein the application selection input causes an initiation of a different second application to be opened and an output of the second application to be displayed by a predetermined viewing side of the multiple display areas;
displaying, at a fifth time by the processor in response to receiving the application selection input, the output of the second application to the predetermined viewing side of the multiple display areas; and
displaying, at the fifth time by the processor in response to receiving the application selection input, an output of the first application to a viewing side of the multiple display areas other than the predetermined viewing side.
Yook teaches receiving, by the processor, an application selection input provided in a selection area, wherein the application selection input causes an initiation of a different second application to be opened and an output of the second application to be displayed by a predetermined viewing side of the multiple display areas (Fig. 4a; [0044]-[0045]; where selecting a dual menu item is an application selection input and the processor is inherently present);

displaying, at the fifth time by the processor in response to receiving the application selection input, an output of the first application to a viewing side of the multiple display areas other than the predetermined viewing side ([0044]-[0045]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the application selection input disclosed by Yook displayed in a selection area of the desktop displayed to the second viewing side of the mobile device of Hinckley in view of Kilpatrick so as to display at the fifth time, the output of the second application to the predetermined viewing side of the multiple display areas and the output of the first application to a viewing side of the multiple display areas other than the predetermined viewing side.
As per claims 22 and 32, Hinckley in view of Kilpatrick in view of Yook discloses the method (non-transitory computer-readable medium) of claim 21 (claim 31), wherein, at the fifth time, the desktop is no longer visible in any of the multiple display areas (Yook: Fig. 4a, #403; where at the fifth time, the desktop is no longer visible in any of the multiple display areas).
As per claims 23 and 33, Hinckley in view of Kilpatrick in view of Yook discloses the method (non-transitory computer-readable medium) of claim 22 (claim 32), wherein, at the fifth time, the output of the second application (Hinckley: #912) transitions onto the predetermined viewing side of the multiple display areas from an outer edge of the mobile device (Hinckley: [0093]-[0094]).

As per claims 25 and 35, Hinckley in view of Kilpatrick in view of Yook discloses the method (non-transitory computer-readable medium) of claim 24 (claim 34), wherein the output of the first application (Hinckley: i.e., display journal pages) is displayed to the viewing side of the multiple display areas other than the predetermined viewing side in the single-display area state (Hinckley: [0145]-[0146]).
As per claim 31, Hinckley discloses a non-transitory computer-readable medium having stored thereon instructions that cause a computing system to execute a method for revealing a desktop on a mobile device (Fig. 1, #102; [0035]-[0036]; [0049]), the instructions comprising:
instructions that display, at a first time, a first application (i.e., display journal pages) to multiple display areas of the mobile device (#102; [0065]), wherein the multiple display areas are divided into a left viewing side (Fig. 5, #504) of the mobile device (#102) and a right viewing side (#506) of the mobile device (#102), and wherein the first application (i.e., display journal pages) is visible in each of the multiple display areas ([0064]-[0065]);

instructions that split in response to receiving the desktop reveal input (i.e., pinch-to-pocket gesture) the first application (i.e., display journal pages) into a first page (i.e., condensed journal page #510) associated with and displayed on the left viewing side (#504) and a second page (i.e., condensed journal page #512) associated with and displayed on the right viewing side (#506; [0066]-[0067]), wherein the first page (i.e., condensed journal page #510) and the second page (i.e., condensed journal page #512) together form the first application (i.e., display journal pages) displayed to the multiple display areas of the mobile device (#102; [0066]-[0067]);
instructions that move, at a third time in response to receiving the desktop reveal input (i.e., pinch-to-pocket gesture), the first page (i.e., condensed journal page #510) off the left viewing side (#504) of the mobile device (#102) and the second page (i.e., condensed journal page #512) off the right viewing side (#506) of the mobile device (#102), wherein, at the third time, the first application (i.e., display journal pages) is no longer visible in the multiple display areas ([0066]-[0067]; [0070]);
instructions that display, at a fourth time in response to moving the first page (i.e., condensed journal page #510) off the left viewing side (#504) and the second page (i.e., condensed journal page #512) off the right viewing side (#506), the desktop (#534) to the left viewing side (#504) and the right viewing side (#506; [0067]-[0068]).
However, Hinckley does not teach moving the first page off the left viewing side to a left of the mobile device.

Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the movement feature disclosed by Kilpatrick to the mobile device of Hinckley so that the first page is moved off the left viewing side.
However, the prior art of Hinckley and Kilpatrick do not explicitly teach moving the second page off the right viewing side to a right of the mobile device.
Kilpatrick teaches on figure 36 and paragraph 0155, “As illustrated in FIG. 36, in a particular embodiment, a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414. The application window 3516 may be displayed as traveling toward the gap 3414, and may also be displayed as having at least a portion displayed in the first display surface of the left-most panel to provide visual continuity to the user of the electronic device 3201 to appear as if the application window 3516 is at least partially across the gap 3414”.
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made that by a movement in the opposite direction, i.e., right direction in the disclosure of Kilpatrick, Hinckley in view of Kilpatrick teaches moving the second page off the right viewing side #506 to a right of the mobile device #102.
However, the prior art of Hinckley in view of Kilpatrick do not explicitly teach instructions that receive an application selection input provided in a selection area of the desktop displayed to the right viewing side and cause an initiation of a different 
instructions that display, at a fifth time in response to receiving the application selection input, the output of the second application to the predetermined viewing side of the multiple display areas; and
instructions that display, at the fifth time in response to receiving the application selection input, an output of the first application to a viewing side of the multiple display areas other than the predetermined viewing side.
Yook teaches instructions that receive an application selection input provided in a selection area and cause an initiation of a different second application to be opened and an output of the second application to be displayed by a predetermined viewing side of the multiple display areas (Fig. 4a; [0044]-[0045]; where selecting a dual menu item is an application selection input);
instructions that display, at a fifth time in response to receiving the application selection input, the output of the second application to the predetermined viewing side of the multiple display areas ([0044]-[0045]); and
instructions that display, at the fifth time in response to receiving the application selection input, an output of the first application to a viewing side of the multiple display areas other than the predetermined viewing side ([0044]-[0045]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the application selection input disclosed by Yook displayed in a selection area of the desktop displayed to the second viewing side of the mobile device of Hinckley in view of Kilpatrick so as to display at the fifth 
As per claim 40, Hinckley discloses a mobile user device (Fig. 1, #102; [0035]), comprising:
a display device (i.e., multi-screen device) including a first display area and a second display area ([0036]); and
a processor in communication with the display device ([0035]-[0036]; where mobile user device #102 inherently includes a processor in communication with the display device), the processor operable to execute a computer-readable medium having instructions stored thereon ([0049]), wherein the instructions comprise:
instructions that display, at a first time, a first application (i.e., display journal pages) to the first and second display areas of the mobile user device (#102; [0065]), wherein the first and second display areas are divided into a left viewing side (Fig. 5, #504) of the mobile user device (#102) and a right viewing side (#506) of the mobile user device (#102), respectively, and wherein the first application (i.e., display journal pages) is visible in each of the first and second display areas ([0064]-[0065]);
instructions that receive, at a second time, a desktop reveal input (i.e., pinch-to-pocket gesture) to display the desktop (#534) to the first and second display areas of the mobile user device (#102; [0067]-[0068]);
instructions that split, in response to receiving the desktop reveal input (i.e., pinch-to-pocket gesture), the first application (i.e., display journal pages) into a first page (i.e., condensed journal page #510) associated with and displayed on the left 
instructions that move, at a third time in response to receiving the desktop reveal input (i.e., pinch-to-pocket gesture), the first page (i.e., condensed journal page #510) off the left viewing side (#504) of the mobile user device (#102) and the second page (i.e., condensed journal page #512) off the right viewing side (#506) of the mobile user device (#102), wherein, at the third time, the first application (i.e., display journal pages) is no longer visible in the first display area and is no longer visible in the second display area ([0066]-[0067]; [0070]);
instructions that display, at a fourth time in response to moving the first page (i.e., condensed journal page #510) off the left viewing side (#504) and the second page (i.e., condensed journal page #512) off the right viewing side (#506), the desktop (#534) to the left viewing side (#504) and the right viewing side (#506; [0067]-[0068]).
However, Hinckley does not teach moving the first page off the left viewing side to a left of the mobile user device.
Kilpatrick teaches moving the first page (Fig. 36, #3516) off the left viewing side to a left of the mobile user device ([0155]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the movement feature disclosed by 
However, the prior art of Hinckley and Kilpatrick do not explicitly teach moving the second page off the right viewing side to a right of the mobile user device.
Kilpatrick teaches on figure 36 and paragraph 0155, “As illustrated in FIG. 36, in a particular embodiment, a user may instruct the electronic device to close the application window 3516 by providing user input directing the application window 3516 to have a movement, illustrated by an arrow 3618, toward the gap 3414. The application window 3516 may be displayed as traveling toward the gap 3414, and may also be displayed as having at least a portion displayed in the first display surface of the left-most panel to provide visual continuity to the user of the electronic device 3201 to appear as if the application window 3516 is at least partially across the gap 3414”.
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made that by a movement in the opposite direction, i.e., right direction in the disclosure of Kilpatrick, Hinckley in view of Kilpatrick teaches moving the second page off the right viewing side #506 to a right of the mobile user device #102.
However, the prior art of Hinckley in view of Kilpatrick do not explicitly teach instructions that receive an application selection input provided in a selection area of the desktop displayed to the right viewing side and cause an initiation of a different second application to be opened and an output of the second application to be displayed by a predetermined viewing side of the first and second display areas;

instructions that display, at the fifth time in response to receiving the application selection input, an output of the first application to a viewing side of the first and second display areas other than the predetermined viewing side of the first and second display areas.
Yook teaches instructions that receive an application selection input provided in a selection area and cause an initiation of a different second application to be opened and an output of the second application to be displayed by a predetermined viewing side of the first and second display areas (Fig. 4a; [0044]-[0045]; where selecting a dual menu item is an application selection input);
instructions that display, at a fifth time in response to receiving the application selection input, the output of the second application to the predetermined viewing side of the first and second display areas ([0044]-[0045]); and
instructions that display, at the fifth time in response to receiving the application selection input, an output of the first application to a viewing side of the first and second display areas other than the predetermined viewing side of the first and second display areas ([0044]-[0045]).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the application selection input disclosed by Yook displayed in a selection area of the desktop displayed to the right viewing side of the mobile user device of Hinckley in view of Kilpatrick so as to display at the fifth .
Claims 26-30 and 36-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hinckley in view of Kilpatrick in view of Yook in view of Hartman (US 2004/0075623).
As per claims 26 and 36, Hinckley in view of Kilpatrick in view of Yook discloses the method (non-transitory computer-readable medium) of claim 22 (claim 32).
However, the prior art of Hinckley, Kilpatrick and Yook do not teach after splitting the first application into the first page associated with the left viewing side and the second page associated with the right viewing side, the method (instructions) further comprise(s):
storing, (instructions that store) in a memory of the mobile device, the first page and the second page in a virtual stack.
Hartman teaches after splitting the first application into the first page (Fig. 4, #44) associated with the left viewing side and the second page (#46) associated with the right viewing side ([0021]), the method (instructions) further comprise(s):
storing, (instructions that store) in a memory of the device, the first page (#44) and the second page (#46) in a virtual stack ([0015]; [0020]-[0022]; where any method or technology for storage of information can include a virtual stack).
Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the storage device disclosed by Hartman to the mobile device of Hinckley in view of Kilpatrick and Yook so as to provide 
As per claims 27 and 37, Kim in view of Anderson in view of Yook in view of Hartman discloses the method (non-transitory computer-readable medium) of claim 26 (claim 36), wherein the virtual stack is separated into a left stack (Hartman: Fig. 4, #84) associated with information for presentation to the left viewing side (Hartman: #59) of the mobile device and a right stack (Hartman: #86) associated with information for presentation to the right viewing side (Hartman: #61) of the mobile device (Hartman: [0019]-[0022]).
As per claims 28 and 38, Hinckley in view of Kilpatrick in view of Yook in view of Hartman discloses the method (non-transitory computer-readable medium) of claim 27 (claim 37), wherein the desktop reveal input is at least one of a user input gesture, a combination of user input gestures, a memory output, and a response to a predetermined condition (Hinckley: [0065]-[0066]; [0074]).
As per claims 29 and 39, Hinckley in view of Kilpatrick in view of Yook in view of Hartman discloses the method (non-transitory computer-readable medium) of claim 27 (claim 37), wherein the application selection input is a user input gesture (Yook: [0044]-[0045]), and wherein the predetermined viewing side of the multiple display areas corresponds to the right viewing side (Hinckley: #506) of the mobile device (Hinckley: #102).
As per claim 30, Hinckley in view of Kilpatrick in view of Yook in view of Hartman discloses the method of claim 27, wherein the application selection input is a user .
Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.
Applicant states on pages 9-10 in the Remarks, “As can be appreciated, the instant application solves a number of problems that are unique to mobile devices having multiple display areas. More specifically, the instant application allows a user to, inter alia, navigate applications and desktops of a mobile device in an immersive experience using intuitive inputs while being presented with a pleasing graphical user interface behavior. Contrary to the position taken by the Examiner, nothing in the prior art discloses or even suggests the interactions and behavior as claimed in the instant application”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., allows a user to, inter alia, navigate applications and desktops of a mobile device in an immersive experience using intuitive inputs while being presented with a pleasing graphical user interface behavior) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


The Examiner does not agree and has not taken any form of Official Notice as argued by the Applicant. The prior art of Hinckley discloses on Figures 1-3, a computing device 102, “that may be configured in a variety of ways, such as any type of multi-screen computer or device. For example, the computing device 102 may be configured as a computer (e.g., a laptop computer, notebook computer, tablet PC, tabletop computer, and so on), a mobile station, an entertainment appliance, a gaming device, and so forth as further described with reference to FIG. 2. The computing device 102 may also be implemented with software that causes the computing device 102 to perform one or more operations”, see Hinckley paragraph 0035.
Hinckley further discloses on paragraph 0036, “In this example environment 100, the computing device 102 is a multi-screen device that includes a first screen 104 and a second screen 106, which can each be implemented as any type of display device, display system, and/or touch-screen. The first and second screens can display any type of background or desktop, as well as user interfaces and various displayable objects (e.g., any type of pictures, images, graphics, text, notes, sketches, drawings, selectable controls, user interface elements, etc.). The first and second screens can also display journal pages, such as any type of notebook, periodical, book, paper, a single page, and the like in an electronic form”.
Hinckley further discloses on paragraph 0037, “The computing device 102 includes a gesture module 108 that is representative of functionality to determine gestures and cause operations to be performed that correspond to the gestures. The computing device also includes an input recognition system 110 implemented to recognize various inputs or combinations of inputs, such as a select input, hold input, motion input, touch input, tap input, and the like”.
Hinckley further discloses on paragraph 0051, “FIG. 3 illustrates examples 300 of multi-screen pinch and expand gestures on a multi-screen system 302, which in these examples, is shown as a two-screen device. The multi-screen system 302 may be implemented as any of the various devices described with reference to FIGS. 1 and 2. In this example, the multi-screen system 302 includes a first screen 304 and a second screen 306, each implemented to display any type of user interface and various displayable objects (e.g., any type of pictures, images, graphics, text, notes, sketches, drawings, selectable controls, user interface elements, etc.). The screens can also display journal pages, such as any type of notebook, periodical, book, paper, single page, and the like in an electronic form. The multi-screen system 302 can include a 
Hinckley further discloses on paragraph 0055, “The second view 322 of the multi-screen system 302 illustrates a transition of the journal pages 310, 312 being condensed from an original position 324 in a direction 326 in response to the pinch gesture. The third view 328 of the multi-screen system 302 illustrates the journal pages 310, 312 condensed for display. The pinch gesture gives the appearance of zooming-out when a displayed object is condensed. In this example, the pinch gesture condenses the journal pages, zooming-out to a virtual desktop 330 on the multi-screen system 302. The virtual desktop 330 may be used as a space to navigate to other journals or books, drag displayed objects between journal pages, or leave reminders such as posted notes and to-do lists that are visible for quick access outside of any particular individual notebook, e-book, journal, or document. Alternate navigable views may include: an organizational view of thumbnail images of multiple pages of a notebook (e.g., a "light table view"); a minimized or shrunken-down version of the current notebook with multiple pages, page tabs, and/or bookmarks protruding from the notebook, and a surround similar to the virtual desktop 330 (e.g., a "butterfly view"); a "library view" across multiple books and/or journals; or a home screen”.
Hinckley further discloses on paragraph 0056, “From the third view 328, a multi-screen expand gesture can be used to return to the full-screen view of the journal pages, such as shown in the first view 308. The gesture module 108 is also determine the multi-screen expand gesture that can be identified as a cross-screen combination of motion inputs that are effective to expand the journal pages 310, 312 from the condensed display shown in the third view 328 of the multi-screen system. In an implementation, the input recognition system 110 can recognize that a distance between inputs changes (e.g., increases) with motion inputs. The gesture module 108 can then determine the expand gesture from an increase in the distance between inputs. A transition from the third view 328 back to the first view 308 of the multi-screen system 302 illustrates that the journal pages 310, 312 are expanded for full-screen display on the first and second screens. The expand gesture gives the appearance of zooming-in when a displayed object is expanded”.
It is respectfully submitted that one of ordinary skill would readily recognize that the display of journal pages of Hinckley receiving the multi-screen pinch and expand gestures to condenses the journal pages and to expand the journal pages from the condensed display is a first application executing on the computing device 102 (e.g., a computer, a laptop computer, notebook computer, tablet PC, tabletop computer, etc.).

Applicant states on pages 11-13 in the Remarks, “Hinckley Fails to Disclose or Suggest a Desktop Reveal Input to Display the Desktop to the Multiple Display Areas of the Mobile Device as Claimed”…”In contrast to the “desktop reveal input to display the desktop to the multiple display areas of the mobile device,” as currently claimed, Hinckley states that “in response to the pinch-to-pocket gesture,” the journal pages (510, 512) are condensed “from an original position 526 in a direction 528” and that  equated to the “desktop reveal input to display the desktop to the multiple display areas of the mobile device,” as recited in the currently pending claims”.
	The Examiner, respectfully, does not agree. While the Applicant is correct in stating that in response to the desktop reveal input of the “pinch-to-pocket gesture” of Hinckley that “more of the virtual desktop 534 is displayed” as disclosed on paragraph 0067. However, claim 1 merely recites the limitation of “receiving, at a second time by the processor, a desktop reveal input to display the desktop to the multiple display areas of the mobile device” which does not preclude how or how much of the desktop is to be displayed to the multiple display areas. Furthermore, the limitation of claim 1 does not preclude whether or not some or part of the desktop is already displayed on the first and second screen but merely recites the limitation of “a desktop reveal input to display the desktop to the multiple display areas”.

	Applicant states on pages 13-15 in the Remarks, “The Cited References Fail to Teach or Suggest Moving, at a Third Time in Response to Receiving the Desktop Reveal Input and Splitting the First Application, the First Page Off the Left Viewing Side to a Left of the Mobile Device and the Second Page Off the Right Viewing Side to a Right of the Mobile Device as Claimed”…”In fact, Hinckley appears to teach the opposite of moving the first and second pages as currently claimed. For instance, rather than teaching that in response to receiving the desktop reveal input and splitting the first 
	The Examiner does not agree and has not applied the prior art of Hinckley and Kilpatrick in the manner stated by the Applicant.
	As applied the in the Non-Final and Instant Action, Hinckley discloses moving, at a third time by the processor in response to receiving the desktop reveal input (see Hinckley, i.e., pinch-to-pocket gesture) and splitting the first application (see Hinckley, i.e., display journal pages), the first page (see Hinckley, i.e., condensed journal page #510) off the left viewing side (see Hinckley, #504) of the mobile device (see Hinckley, #102) and the second page (see Hinckley, i.e., condensed journal page #512) off the right viewing side (see Hinckley, #506), of the mobile device (see Hinckley, #102 and paragraphs 0066-0067; 0070).
	The Non-Final and Instant Action further state that Hinckley does not teach moving the first page off the left viewing side to a left of the mobile device. The prior art of Kilpatrick teaches moving the first page (see Kilpatrick, Fig. 36, #3516) off the left viewing side to a left of the mobile device (see Kilpatrick, paragraph 0155). Therefore it would have been obvious to one of ordinary skill in the art at the time when the invention was made to have included the movement feature disclosed by Kilpatrick to the mobile device of Hinckley so that the first page is moved off the left viewing side.

	Therefore, the combination of Hinckley in view of Kilpatrick that includes the movement directions disclosed by Kilpatrick to move the journal pages off the mobile device of Hinckley does not render the prior art unsatisfactory for its intended purpose.
	Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Nelson Lam/Examiner, Art Unit 2622








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622